             Case 2:19-ap-01393-ER                                               Doc 9 Filed 09/19/19 Entered 09/19/19 16:48:19                                                                                           Desc
                                                                                  Main Document    Page 1 of 6

              ÿÿÿÿÿ¡ÿ®¯
                                         ¢ÿÿ°±
                                             ÿÿÿ£¤¥¦ÿ©§ÿÿÿ¨ÿ̄
                                                                 §³ÿÿÿÿÿ©
                                                 ²²¡                         ÿ¡ªÿ́­«¦ÿ§¨§ÿ¬­¬ÿÿÿÿ¢
01123456ÿ23ÿ89316ÿ9 5ÿ0 35ÿ55245ÿÿ0ÿ2ÿ1915ÿ93ÿ2ÿ                                                             ;<ÿ(;=<ÿ=ÿ; >
 9ÿ0 35
5
9  
    3 9454ÿÿ0ÿ
                  931ÿ5118
                        
4!'"4!2ÿ#5ÿ(0ÿ41)39%ÿ
                          "$ÿ15ÿ%&!
 **+&!,+-&&&



./0123144ÿ67ÿ8336729:ÿ467ÿ./0123144
                                                            ?@ADA
                                                       LC@BJGOÿBCDÿ
                                                                  FBGBCFÿ
                                                                FBJA      HG@IJ?KBLMÿ
                                                                    LBÿNPÿLGOA        LN?JB
                                                                             PNJ@AGÿQÿONFÿ
                                                                                         G@RCOCF
S4ÿ35T
                                                                                                                            (0ÿ;Tÿ-T&+X[+--&!+<
ÿU561245ÿ5V15ÿS4'                                                                                                      (\08<Tÿ&

                                                                                                                            0W#<0<>ÿ=<Tÿ-T)+9+!")"+<
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿW5X123YZ
85153ÿ]ÿ9194ÿ(9153ÿ&ÿ3155
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ8941^^YZ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ#53                                                                         F?ppN@FÿG@Dÿ@NBA
                                                                                                                                    LN@PCJC@LCÿ   LCÿNPÿFBGB?F
                                                                                                                                               A@ÿGDqCJFGJM
S4ÿ>24ÿ\_94                                                                                                                       KJNLCCDA@RÿrOHJÿsttuQvw
`FaaÿGbbcdefagbÿGÿhijÿgcfakÿihÿcllmbmigcnÿlahaglcgbko
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿW5^54 941YZ

 ;ÿ
 6 2   \ÿ
        ÿ         W
                    1ÿ^ 
                          5   ÿ  _  1W0
                                         ÿ1 5  Y
                                                ÿ'  2Z
                                                        T1ÿÿ0ÿ
                                                         3   9(2
                                                              ÿ
                                                              _3     1 15 49ÿ451ÿ994ÿXÿ545ÿ435ÿ^524ÿX65ÿÿ1125ÿ1ÿ8
                                                                                                                                   9ÿ(2
                                                                                                                                   5 41^^ÿ999441ÿ>2
                                                                                                                                                           1ÿ62ÿÿS^ÿ612ÿ9ÿ_
                                                                                                                                                                                  2 5ÿ31$25ÿÿ95ÿ^'5246ÿÿ92^ÿ962413ÿÿ1_3
                                                                                                                                                                                    ÿ                                          51ÿ1(2
                                                                                                                                                                                                                                     5 4      941
v35t5xv29y44xzt55vÿ2{ÿ4|4ÿÿS1ÿ^
                                   ÿ652ÿ9ÿ3216ÿÿ4212ÿ1_4
                                   15ÿ(2 941            ÿ46ÿÿ1^55ÿÿ94ÿ535ÿ35$^51+ÿ1954ÿ35ÿ'22344535ÿ2ÿ^1ÿ15ÿ'ÿ2931ÿ5ÿ9
                                                              5                                                                                     6  ÿ55ÿ415593ÿ9ÿ}45ÿ12ÿ^5451ÿÿ9X46ÿÿ55^93$51ÿÿ99ÿ_3
                                                                                                                                                                                                                9 411514ÿ6ÿ325ÿ^2234ÿ155ÿÿ355^
                                                                                                                                                                                                                  
ÿ0ÿ191ÿ'24^5354'5ÿ4ÿ15ÿ9 $53936ÿ32'55 4ÿ'2 54'5 ÿX6ÿ15ÿ(2 941ÿ9ÿX554ÿ51ÿ^23T
             Dcba~                @iafajÿv{ÿztv{
             Bmfa~                vt~ttÿGp
             acjmgÿ la~ Cjgakbÿp|ÿJinak
             Oidcbmig~            zÿCÿBafnaÿFb|ÿLjbjfÿvyÿOikÿGganakÿLGÿ{ttvz

          ÿ^23 ÿÿ 94 91236ÿS1ÿ9ÿX554ÿ932$5 ÿ^23ÿ5ÿ4ÿ15ÿ=415 ÿ1915ÿ94[31'6ÿ(231ÿ^23ÿ15ÿ(54139ÿW13'1ÿ2^ÿ(9^2349
9997ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ895ÿ                                                     PÿsttuQv|F?ppN@F|GDq|KJNL
               Case 2:19-ap-01393-ER                                                   Doc 9 Filed 09/19/19 Entered 09/19/19 16:48:19                                                                                                   Desc
                                                                                        Main Document    Page 2 of 6

               vwxyÿ{|}~w}~ÿÿÿÿÿ
                                          ÿ{ÿ
                                              ÿÿÿyÿ~xÿ}ÿÿÿw
                                                                  }~ÿyÿÿÿÿ{
                                                                           ÿyÿyÿ~}}~ÿ}||{}ÿÿÿÿyx
  012ÿ
  7 1   425
              7 6ÿ71489
                          ÿ !"   "
                                 ÿ # $ ÿ%&'(6)ÿ*+
                                               ÿÿ)  &ÿ %($,ÿ$-,ÿÿ./*#        7"0ÿÿ1'  2&2  ÿ&2(5ÿÿ%+12ÿ"(  3ÿ6(1ÿ
                                                                                                                               4-9ÿ'ÿ5ÿ0ÿ/1+ÿ6
                                                                                                                                (                    $ %ÿ(5ÿ6%(6#25
                                                                                                                                                                   %( ÿ)(-81
                                                                                                                                                                             &'-  6ÿÿ0ÿ
                                                                                                                                                                                  6      /  + % 6)1ÿ
                                                                                                                                                                                                   (  5788
                                                                                                                                                                                                      "   ÿ8/   ÿ*+
                                                                                                                                                                                                                +      ÿ6)ÿ&ÿÿ.5/6/6#25(:%;$ÿ&,($ÿ1'    &ÿ2<ÿ(&25/(%(
/$&ÿ2)&($%&ÿ+#)$ÿ%.&'/(-)5ÿ('-%(ÿ&-2.((ÿ.7ÿ$!ÿ
                                            )(.ÿ/$+-%,&=ÿ5$'"#(#ÿ$%ÿ/9/4'(-,&ÿÿ)9/&$'-&+&ÿ))ÿ&%$(&+#)/ÿ%%&(ÿ1'  &2  ÿ & 2 (  ÿ
                                                                                                             #,/'%&&'/ÿ5-/$%*ÿ./  +  % &ÿ$ -   ,  ÿ ) ( % 4 (  ÿ'&ÿ/ -  ÿ& 2 (ÿ$
                                                                                                                                '$)%ÿ$&'(4$)ÿ'"'$5ÿ<-"((.ÿ/(-))ÿ&$2%(0ÿÿ.?/@+ABÿ  #  #
                                                                                                                                                                              %&>)5ÿ/1( % /  #  % '
                                                                                                                                                                                                  $  & (  ÿ# $
                                                                                                                                                                                             <)C'&(ÿ?@ABÿ5/%*ÿC% &' (   )ÿ$ &ÿ " ( $    )&ÿ            0 )
  D E  : F =  : 7GH!HIG7
  D2E(:ÿ.F/=+:%7&GH!HIG7             BJKLBHM
                                     BJKLBH7           ÿ1'
                                                      !HH!NOM&2  ÿ$  - ÿ $ & & $  .  2 *(    -  &ÿ
                                                                           7ÿÿ&P25ÿ(&2ÿ$(.ÿ/.&/2*# 5/ % ÿ $ ,                 "
                                                                                                                              ÿ#                                                        %*ÿ
                                                                                                  (%ÿ#$$-%0&''-(6)ÿÿ%,(/Qÿ-+/'%&(ÿ.,/ÿ,/(#.("$%$%$&(&'ÿ/'--ÿÿ5''-"'-)6&(ÿ$$ÿ,9/ÿ/'-5ÿ&$ÿ)ÿ9&/$'&-+&)ÿ)ÿ%&($#&+/)%ÿ&%3(ÿ0#//+%ÿ&)ÿD&'ÿ","ÿ*+  )ÿ<&ÿ(5'"5(/ÿ%1'  &&22(
  &                ÿ$  ÿ+ -  '"$  &(  %$ " ÿ)&$& + ) ÿ% (  #  / % &ÿ $ -  ,                                                                                                                                                              $0 )              (  ÿ
 )&9$5&1ÿ
        +)ÿ./-ÿ5(12ÿ  %(-1   .(ÿ74815
                                      ÿR ÿ712  ÿ166ÿ4   ÿ5ÿ7    615 ÿ12ÿ    ÿ1ÿ12ÿÿ4815 9ÿ61ÿ   ÿ16 88  ÿ5ÿ7  6ÿ6ÿ15
                                                                                                                                               566ÿ25    ÿÿ712ÿ1 1ÿ167ÿ9ÿÿ56625ÿ816ÿR ÿ7126ÿ4


                                                                                                                                                      STRUVVWÿXÿYTZ[V
                                                                                                                                                      YVSÿ\]ÿY\^R


_$&(ÿ/5ÿP))+$-.(ÿ/5ÿG+**/-)ÿ$-,ÿ̀/&'.(ÿ/5ÿG&$&+)ÿN/-5(%(-.(ÿ'-ÿ!,4(%)$%0ÿK%/.((,'-6aÿG(#&(*<(%ÿ:F3ÿbE:cÿÿÿ


                                                                                                                                                      A0aÿÿÿÿÿÿÿÿÿd)edÿ@0,'$ÿB7ÿ@/*("'ÿÿÿÿÿÿÿÿ
                                                                                                                                                      ÿÿÿÿÿÿÿÿÿÿÿÿÿÿ_(#+&0ÿN"(%f




           H2')ÿ5/%*ÿ')ÿ*$-,$&/%07ÿP&ÿ2$)ÿ<((-ÿ$##%/4(,ÿ5/%ÿ+)(ÿ'-ÿ&2(ÿI-'&(,ÿG&$&()ÿA$-f%+#&.0ÿN/+%&ÿ5/%ÿ&2(ÿN(-&%$"ÿ_')&%'.&ÿ/5ÿN$"'5/%-'$7
ghihjkhlÿnopqÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿK$6(ÿb                                                             ]ÿrs^ZZ\WsTtu[\Y
     Case 2:19-ap-01393-ER                 Doc 9 Filed 09/19/19 Entered 09/19/19 16:48:19                                   Desc
                                            Main Document    Page 3 of 6

     BCDEÿGHIJKCLKMINJNKOPÿÿÿÿQRÿ_`K
                                 SÿGÿab
                                     ÿÿÿTUVEWÿMZJDXÿIÿÿYÿ̀C
                                                         XIJdÿEÿÿÿÿNOZ
                                         ccR                         ÿR[eEÿ^\EWÿMJXIYXIJÿI]H^]HGIÿÿÿÿQEDS

                                            0110234561ÿ0
                                       89 ÿÿ9ÿ9ÿ 9

                                                        ,--.
! "ÿ#$ÿ%99&ÿ'(9"ÿ)ÿ*"+                                        /*3
                                                                      ÿ0
                                                                         1ÿ+4ÿ*3
                                                                               1ÿ239
                                                                                     &/15$
                                                                                       ÿ
                                                                     69 ;ÿÿ7
                                                                     69:7ÿ      ( "
                                                                                   5+81("ÿ;<
                                                                      =+"ÿ!9
                                                                     /!9      1ÿ239
                                                                                 91




        *(ÿ" ÿÿ 99"=$ÿ/ÿ(9ÿ> ÿ9"?ÿ"ÿ+ ÿÿ( ÿ@ÿ79 ÿA98"+5=ÿ'+"ÿ"ÿ( ÿ' "9ÿ6"5ÿÿ'9"9$
                                                     0110234561ÿ0
            Case 2:19-ap-01393-ER                   Doc 9 Filed 09/19/19 Entered 09/19/19 16:48:19                                    Desc
                                                     Main Document    Page 4 of 6

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
16030 Ventura Blvd., Suite 470, Encino, CA 91436

A true and correct copy of the documents entitled (specify):

A. COMPLAINT FOR: (1) AVOIDANCE OF ACTUAL FRAUDULENT TRANSFERS [11 U.S.C. 544(b) 548(a)(1)(A) and
    550(a), and Cal. Civ. Code §§ 3439.04(a) and 3439.07]; (2) AVOIDANCE OF CONSTRUCTIVE FRAUDULENT
    TRANSFERS [11 U.S.C. §§ 544(b), 548(a)(1)(B), and 550(a), and Cal. Civ. Code §§ 3439.04(b) or 3439.05 and
    Cal. Civ. Code § 3439.07]; AND (3) RECOVERY OF AVOIDED TRANSFER [11 U.S.C.§ 550(a)] (DKT NO. 1);

B. ADVERSARY PROCEEDING COVER SHEET (DKT NO. 1-1);

C. SUMMONS AND NOTICE OF STATUS CONFERENCE IN ADVERSARY PROCEEDING [LBR 7004-1] (DKT NO. 2);

D. AMENDED SCHEDULING ORDER WITH ATTACHED REVISED EARLY MEETING OF COUNSEL AND JOINT
    STATUS CONFERENCE INSTRUCTIONS (DKT NO. 6);

E. AMENDED ORDER RE COURTROOM PROCEDURES (DKT NO. 7); and

F. NOTICE REGARDING COMPLIANCE WITH FEDERAL RULE OF BANKRUPTCY PROCEDURE 7026 AND LOCAL
    BANKRUPTCY RULE 7026-1 (DKT NO. 8).

will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document.
On September 19, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) September 19, 2019, I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.


                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) __________, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 September 19, 2019                        Helen Cardoza                                        /s/ Helen Cardoza
 Date                                      Printed Name                                         Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
            Case 2:19-ap-01393-ER                   Doc 9 Filed 09/19/19 Entered 09/19/19 16:48:19                                    Desc
                                                     Main Document    Page 5 of 6

                                    ADDITIONAL SERVICE INFORMATION (if needed):

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

TRUSTEE: Peter J Mastan (TR) peter.mastan@dinsmore.com,
pmastan@iq7technology.com;travis.terry@dinsmore.com

ATTORNEY FOR TRUSTEE: Meghann A Triplett Meghann@MarguliesFaithlaw.com, Helen@MarguliesFaithlaw.com;
Victoria@MarguliesFaithlaw.com;David@MarguliesFaithLaw.com;Noreen@MarguliesFaithlaw.com;Dana@marguliesfaithl
aw.com

United States Trustee (LA)             ustpregion16.la.ecf@usdoj.gov




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
            Case 2:19-ap-01393-ER                   Doc 9 Filed 09/19/19 Entered 09/19/19 16:48:19                                    Desc
                                                     Main Document    Page 6 of 6

                                    ADDITIONAL SERVICE INFORMATION (if needed):

2. SERVED BY UNITED STATES MAIL:

JUDGE: Hon. Ernest M. Robles - 255 E. Temple St., Ste. 1560, Los Angeles, CA 90012 (executed summons only)


DEFENDANT: In Young Hwang, 16 W. 16th St., Apt. 14KS, New York, NY 10011-6358
DEFENDANT: In Young Hwang, 2041 McCloud River Rd., Chula Vista, CA 91913-1609
DEFENDANT: In Young Hwang, 3512 Buena Vista Ave., Glendale, CA 91208-1204

DEFENDANT: Twig & Twine, Inc., 5515 Media Dr., #9, Los Angeles, CA 90042
DEFENDANT: Agent for Service of Process for Twig & Twine, Inc.: Debra Garcia, 1260 Huntington Dr., Ste. 205, South
Pasadena, CA 91030

DEFENDANT: Danielle Steckler, dba Paper Palate, 1046 W. Kensington Rd., Apt. 226, Los Angeles, CA 90026-4379




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
